DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2918125 A to Sweetman in view of US 6651747 B2 to Chen.

Regarding claim 1, Sweetman discloses A wellbore assembly comprising: 
a cable 10 configured to be disposed within a wellbore (Figure 1); and 
a housing attached to a downhole end of the cable (Figure 1), the housing defining a fluid outlet 65 at a downhole end of the housing (Figure 3), the housing comprising: 
an anchor 15 coupled to a wall of the housing, the anchor configured to engage a wall of the wellbore under increased tension in the cable, thereby anchoring the housing to the wellbore (Col 6, lines55-67); and 
a collapsible gate 48a disposed inside the housing between an uphole end of the housing and the fluid outlet, the housing comprising an interior volume defined between the uphole end and the collapsible gate and configured to temporarily store a treatment fluid 74 configured to treat an obstruction in the wellbore(Col 1, lines14-29), wherein the collapsible gate is configured to break (Col 7, lines 2-28), with the anchor engaged  inside the housing, thereby allowing the treatment fluid to flow out of the housing through the fluid outlet toward the obstruction.
However, Sweetman fails to teach that the gate is configured to break under further tension applied by the cable.
Chen teaches an actuation system for downhole tools where a cable 12 is jerked or pulled in a predetermined manner (Col 3, lines 52- Col 4, line 10).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sweetman to actuate his tool to via a transducer responsive to a tension signal pattern, in view of Chen, as this is a known alternative to actuating devices via electrical signal sent down a wireline (Col 3, lines 65- Col 4, line 8) and would amount to simple substitution of one known element for another to obtain predictable results.
Regarding claim 17, Sweetman discloses A method comprising: 
lowering, within a wellbore with a cable 10, a wellbore tool (Figure 1), the wellbore tool comprising 1) a housing, 2) an anchor 15 coupled to a wall of the housing, and 3) a gate 48a disposed inside the housing between an uphole end of the housing and a fluid outlet  65of the housing, the housing comprising an interior volume defined between the uphole end and the collapsible gate 48a and configured to temporarily store a treatment fluid 74 configured to treat an obstruction in the wellbore and remove the obstruction (Col 1, lines14-29), 
anchoring, with the anchor, the housing to the wall of the wellbore (Col 6, lines 55-67); 
breaking, the gate; and flowing the treatment fluid out of the housing through the fluid outlet toward the obstruction. (Col 6, line 55- Col 7, line 50).
However, Sweetman fails to teach that the gate is configured to break by applying tension to the cable,
Chen teaches an actuation system for downhole tools where a cable 12 is jerked or pulled in a predetermined manner (Col 3, lines 52- Col 4, line 10).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sweetman to actuate his tool to via a transducer responsive to a tension signal pattern, in view of Chen, as this is a known alternative to actuating devices via electrical signal sent down a wireline (Col 3, lines 65- Col 4, line 8) and would amount to simple substitution of one known element for another to obtain predictable results.
Regarding claim 19, Sweetman discloses the claimed invention except wherein breaking the gate with the cable applying tension to the housing comprises pulling the cable.
Chen teaches an actuation system for downhole tools where a cable 12 is jerked or pulled in a predetermined manner (Col 3, lines 52- Col 4, line 10).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sweetman to actuate his tool to via a transducer responsive to a tension signal pattern, in view of Chen, as this is a known alternative to actuating devices via electrical signal sent down a wireline (Col 3, lines 65- Col 4, line 8) and would amount to simple substitution of one known element for another to obtain predictable results.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2918125 A to Sweetman in view of US 6651747 B2 to Chen, further in view of US 1875583 A to Fox.
Regarding claim 18, Sweetman discloses the method of claim 17, wherein anchoring the housing comprises pulling the cable from a surface of the wellbore, increasing a tension in the housing, and (Col 6, lines 55-67).
However, Sweetman fails to disclose allowing the anchor to move about a pin to engage the wall of the housing.
Fox teaches a tension set anchor system where slips rotate about a pin 14 to engage a wellbore wall. (Figures 2 and 4)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Sweetman to use an anchor slip that rotated about a pin by substituted one known element for another (anchor of Sweetman for anchor of Fox), in view of Fox, and this simple substitution of one known element for another would obtain predictable results.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2918125 A to Sweetman in view of US 6651747 B2 to Chen, further in view of US 3077933 A to Bigelow.
Regarding claim 20, Sweetman discloses the claimed method except further comprising disengaging, by applying further tension to the cable, the anchor from the well of the wellbore, wherein disengaging the anchor comprises shearing off a pin attached to the anchor.
Bigelow teaches a slip system similar to Sweetman where a slip expander 18 is attached to a housing via shear pins 43 wherein, tension on the tool in excess of the shear pin strength breaks the pins and allows the slips to be freed from the casing. (Figure 6, see Col 5, lines 58-66).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Sweetman by incorporating shear pins to hold his element 16 onto his housing, and applying further tension to the cable thereby disengaging the anchor, in view of Bigelow, so as to allow the tool to be released from the wellbore (Col 5, lines 65-67)
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3872925 A- teaches a dump bailer with a valve opened by additional tension.
US 1561327 A teaches a bailer with valve controlled by tension on a wireline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674